            Case 6:20-cv-00571-ADA Document 16 Filed 08/19/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                 §
BRAZOS LICENSING AND                        §
DEVELOPMENT                                 §      CIVIL ACTION NO. 6:20-cv-571[ADA]
                                            §
v.                                          §
                                            §
GOOGLE LLC                                  §

        UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANT
           GOOGLE LLC TO ANSWER OR OTHERWISE RESPOND TO
                PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendant Google LLC moves for an extension to answer or otherwise respond to Plaintiff,

WSOU Investments, LLC d/b/a/ Brazos Licensing and Development’s First Amended Complaint

for Patent Infringement (the “Complaint”) filed on August 5, 2020.

       Defendant’s deadline to answer or otherwise respond to the original Complaint was due on

September 11, 2020 and Defendant is requesting an Order from the Court stating that its answer

to the Amended Complaint is due on that same date. This motion is not brought for the purpose

of delay.

       Counsel for Defendant has conferred with counsel for Plaintiff. This motion is unopposed.

Accordingly, Defendant Google LLC requests the Court grant the foregoing motion and enter an

Order extending its deadline to answer or otherwise respond to the Amended Complaint to

September 11, 2020.

Dated: August 19, 2020                      Respectfully submitted,

                                                   By /s/ Michael E. Jones
                                                   Michael E. Jones
                                                   SBN: 10929400
                                                   Patrick C. Clutter
                                                   SBN: 24036374
                                                   POTTER MINTON, PC
         Case 6:20-cv-00571-ADA Document 16 Filed 08/19/20 Page 2 of 2




                                                     110 North College, Suite 500
                                                     Tyler, Texas 75702
                                                     Tel: 903-597-8311
                                                     Fax: 903-593-0846
                                                     mikejones@potterminton.com
                                                     patrickclutter@potterminton.com


                                                     ATTORNEYS FOR DEFENDANT
                                                     GOOGLE LLC

                                CERTIFICATE OF SERVICE

        The undersigned certifies that on August 19, 2020, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                     /s/ Michael E. Jones
